Order unanimously affirmed, with costs. Memorandum: We affirm Special Term’s dismissal pursuant to CPLR 3211 (subd [a], par 7) of the third cause of action in the amended complaint purporting to allege the breach of an implied agreement on the part of the defendant bank not to divulge credit information pertaining to plaintiff, one of its borrowers, for the reasons stated by Special Term in its memorandum. (Graney Dev. Corp. v Taksen, 92 Mise 2d 764.) We affirm the dismissal of the fourth cause of action based on negligence of the bank and its employee in allegedly imparting erroneous credit information. Such communications by banks are protected by a qualified privilege and there is no malice or bad faith alleged (see Moore v Manufacturers’ Nat. Bank of Troy, 123 NY 420; Lewis v Chapman, 16 NY 369; Sewall v Catlin, 3 Wend 291; Commonwealth Motor Parts v Bank of Nova Scotia, 44 AD2d 375; Ritchie v Arnold, 79 111 App 406; Ann. 92 ALR2d 900; Ann. 40 ALR3d 1049; and see, generally, A. B. C. Needlecraft Co. v Dunn & Bradstreet, 245 F2d 775; Ormsby v Douglass, 37 NY 477). (Appeal from order of Monroe Supreme Court— partial summary judgment.) Present—Moule, J. P., Cardamone, Simons, Dillon and Hancock, Jr., JJ.